COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER WITHDRAWING MEDIATION ORDER

Appellate case name:          In the Estate of Robert Jerry Brazda, Deceased

Appellate case number:        01-18-00324-CV

Trial court case number:      413,348

Trial court:                  Probate Court No. 2 of Harris County


        On June 11, 2019, the court issued a mediation order identifying this appeal as one
potentially appropriate for mediation. The parties were permitted to object to mediation. See TEX.
CIV. PRAC. & REM. CODE § 154.022(b). Appellant Brooks Brazda has objected to mediation. The
court’s June 11, 2019 mediation order is therefore withdrawn.
       It is so ORDERED.



                                         PER CURIAM

The panel consists of Chief Justice Radack and Justices Higley and Hightower.

Date: July 2, 2019